Case 5:19-cv-00036-RWS Document 580 Filed 11/11/20 Page 1 of 9 PageID #: 30780




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                          TEXARKANA DIVISION


 MAXELL, LTD.,
                                                Case No. 5:19-cv-00036-RWS
                      Plaintiff,

 v.                                             JURY TRIAL DEMANDED

 APPLE INC.,

                      Defendant.


                  MAXELL, LTD.’S REPLY IN SUPPORT OF ITS
                 MOTION TO DISQUALIFY DLA PIPER LLP (US)
Case 5:19-cv-00036-RWS Document 580 Filed 11/11/20 Page 2 of 9 PageID #: 30781




        DLA Piper’s Opposition is devoid of any adequate response to Maxell’s allegations that

 DLA Piper failed to implement a timely, effective ethical screen for Mr. Park or promptly provide

 notice to Maxell or Mayer Brown of the screening procedures employed as required by the ABA

 Model Rules. Maxell quickly moved to disqualify DLA Piper shortly after learning the full factual

 landscape, including that DLA Piper had and has in its possession Maxell highly confidential and

 attorney-client privileged documents which it previously denied having (and which DLA Piper’s

 Office of General Counsel still refuses to return and presumably has now also passed along to its

 outside counsel). In light of these facts, the relief Maxell requested is warranted.

 I.     DLA Piper Did Not Implement a Timely and Effective Ethical Screen

        The ethical screen erected by DLA Piper on August 18, 2020 was clearly insufficient as it

 did not protect the Maxell’s highly confidential and attorney-client privileged information and

 documents in DLA Piper’s possession. Indeed, DLA Piper’s ethics team was admittedly unaware

 that DLA Piper even possessed these documents at that time (Opp. at Ex. 3, ¶ 4) and until October

 8, 2020, when Mr. Park forwarded those materials to Mr. Lindau and Mr. Deem, nearly two months

 later. Opp. at Ex. 2, ¶ 12. These documents were previously accessible to DLA Piper staff and

 lawyers despite the existence of the August 18, 2020 ethical wall. Mot. at Ex. J (Oct. 14, 2020)

 (“The enclosed e-mails are now and will remain inaccessible to DLA Piper staff and lawyers”).

        DLA Piper makes a distinction without a difference in arguing that its ethical screen was

 fully implemented on August 18, 2020 “before DLA was retained by Apple for this case” on

 August 28, 2020. Opp. at 3 (emphasis in original); id. at 10-11. But this distinction lacks any

 substantive practical effect because DLA Piper was retained by Apple adverse to Maxell in the

 ITC investigation on July 28, 2020, three weeks1 before its ethical screen was fully implemented


 1
  This time period could be potentially even longer than three weeks if DLA Piper prepared a
 proposal to Apple to attempt to be retained in either case – which is very likely.



                                                   1
Case 5:19-cv-00036-RWS Document 580 Filed 11/11/20 Page 3 of 9 PageID #: 30782




 on August 18, 2020 (Opp. at 10). The ITC investigation between Apple and Maxell is substantially

 related to this case2 as it concerns patents in the same smartphone portfolio and many of the same

 accused products. Maxell’s highly confidential and attorney-client privileged information and

 documents in Mr. Park’s possession at DLA Piper are equally as relevant to the imputation of Mr.

 Park’s conflict of interest to DLA Piper in both the ITC investigation and this case. DLA Piper’s

 continued attempts to deflect its failures through such arguments should be taken into account in

 the relief requested by Maxell.

 II.    DLA Piper’s Violations of the Model Rules Put Maxell’s Information at Risk

        Compounding its attempted deflection above, DLA Piper deliberately mischaracterizes

 Maxell’s statements to this Court, asserting that Maxell is accusing Mr. Park of stealing Maxell’s

 documents. Opp. at 1 and 9. Maxell did not make any statements that would insinuate or otherwise

 create the impression that Mr. Park deliberately stole Maxell’s documents to assist Apple as Maxell

 would not speculate as to Mr. Park’s state of mind at that time. Rather, Maxell asserted that Mr.

 Park had a hand in both compiling the e-mail files (including the structure of his Outlook account)

 throughout his time at Mayer Brown and then later, after departing Mayer Brown, demanding that

 certain of those folders (containing thousands of e-mails and some Maxell highly confidential and

 attorney-client privileged documents) be transferred to DLA Piper. D.I. 554 at 3 and 11.

        Moreover, while it is unclear how the Maxell documents originally ended up in Mr. Park’s

 e-mail folders transferred to DLA Piper,3 it is DLA Piper’s violations of the model rules that have


 2
  As specifically noted in Maxell’s Motion to Disqualify, Maxell will file a motion to disqualify in
 the ITC matter as well. D.I. 554 at 3. Thus, DLA Piper’s argument that Maxell has not notified the
 ITC of this issue (Opp. at 11) is inconsequential.
 3
   The obvious explanation is that Mr. Park at some point filed Maxell e-mails into e-mail folders
 for other clients, including clients that subsequently transferred to DLA Piper with Mr. Park.
 While these actions may have indeed been inadvertent, they nevertheless resulted in Maxell highly
 confidential and attorney-client privileged information in DLA Piper’s possession.



                                                 2
Case 5:19-cv-00036-RWS Document 580 Filed 11/11/20 Page 4 of 9 PageID #: 30783




 put Maxell’s highly confidential and attorney-client privileged information at risk. ABA Model

 Rule 1.10 exists because there will inevitably be a knowledge transfer when a partner goes from

 one law firm to another. To avoid imputing the transferring partner’s knowledge to the entire firm,

 the Model Rules require an ethical wall and prompt notice to the client who the partner previously

 represented to ensure that the transferred knowledge stays and ends with the transferring partner

 and does not permeate throughout the new firm. DLA Piper violated the Model Rules by not

 promptly implementing an ethical wall around Mr. Park when DLA Piper first attempted to be

 retained by Apple in matters adverse to Maxell and by not promptly notifying Maxell about the

 screening procedures employed with respect to Mr. Park. It is DLA Piper’s violations of the model

 rules that put Maxell’s highly confidential and attorney-client privileged information at risk of

 permeating throughout DLA Piper and allowed Maxell’s documents to exist in the firm’s system

 for anyone to access up until October 2020. Imputation should now be presumed.

 III.   DLA Piper’s Alleged Notice is Insufficient Under ABA Model Rule 1.10(a)(2)(ii)

        DLA Piper then continues to assert that it “provided Maxell with adequate notice of its

 representation of Apple.” Opp. at 12 (emphasis added). DLA Piper appears to fundamentally

 misunderstand the “notice” required by ABA Model Rule 1.10(a)(2)(ii). It is not simply notice of

 DLA Piper’s representation of Apple in matters adverse to Maxell; ABA Model Rule 1.10(a)(2)(ii)

 requires that the prompt notice to Maxell include a description of the screening procedures

 employed and a statement of the firm’s and of the screened lawyer’s compliance with these rules.

 The alleged notice DLA Piper claims to have given Maxell (i.e., DLA Piper’s Public Interest

 Statement filed in the ITC investigation on July 30 and/or notice of appearance filed in this case

 on August 28) is plainly hindsight grasping, is insufficient to satisfy ABA Model Rule

 1.10(a)(2)(ii), and does not comport with the rule’s stated intent “to enable the former client to

 ascertain compliance with the provisions of this Rule.”



                                                 3
Case 5:19-cv-00036-RWS Document 580 Filed 11/11/20 Page 5 of 9 PageID #: 30784




        The first time that Maxell arguably received notice of the screening procedures employed

 by DLA Piper for Mr. Park was on September 28 when DLA Piper identified the date that the

 ethical screen was implemented and explained the scope/parameters of the screen.4 Mot. at Ex. E.

 This September 28 notice was not “promptly given” to Maxell as required by ABA Model Rule

 1.10(a)(2)(ii) because it was first given two months after DLA Piper was retained by Apple in the

 ITC investigation adverse to Maxell, and even then only after multiple requests by Mayer Brown.

 IV.    Maxell Did Not Delay in Bringing its Motion to Disqualify DLA Piper

        DLA Piper chastises Maxell for not raising this conflict of interest issue at the dispositive

 motions hearing on October 8, 2020. Opp. at 2, 5, and 13. But at that time, DLA Piper affirmatively

 stated that it had no Maxell confidential or privileged documents in its possession (Mot. at Ex. E

 (Sept. 28, 2020)), and Maxell was still waiting to receive a response from DLA Piper with

 information about the ethical wall. Mot. at Ex. H (Oct. 5, 2020). Any delay in bringing this motion

 was caused initially by DLA Piper’s failure to promptly provide Maxell the notice required by

 ABA Model Rule 1.10(a)(2)(ii), and then subsequently by its failure to fully respond to Mayer

 Brown’s numerous inquiries. These failures include failing to formally respond to Mr. Beaber’s

 July 30, 2020 request5 for information about the protection of Maxell’s confidential information,


 4
  Although DLA Piper’s September 16th letter stated that it had “erected an ethical wall” (Mot. at
 Ex. C), this letter did not provide any details about when the ethical wall was implemented or
 otherwise describe in detail the scope and parameters of the ethical wall. Thus, DLA Piper’s
 September 16th letter is also not sufficient notice under ABA Model Rule 1.10(a)(2)(ii).
 5
  While Mr. Park and DLA Piper assert that Mr. Park’s text message to Mr. Beaber on August 10,
 2020 addressed the issue, by their own admissions the text does not even indicate that an ethical
 wall was actually erected. Further, Mr. Beaber initiated the text chain based on concerns regarding
 the delay in any response to the July 30, 2020 call and believing that Mr. Park had potentially
 departed to Korea (as discussed in their prior call). Based on the July 30 call and the August 10,
 2020 text, Mayer Brown believed that a formal response would soon be forthcoming – confirming
 an ethical wall was erected and providing details regarding the wall. Indeed, Mr. Park’s text, rather
 than resolving issues, created further concern by Maxell and Mayer Brown as a result of Mr. Park
 indicating he contacted Mr. Fowler on the issue, who is lead counsel for Apple.



                                                  4
Case 5:19-cv-00036-RWS Document 580 Filed 11/11/20 Page 6 of 9 PageID #: 30785




 necessitating a follow up letter on September 11 after DLA Piper noticed appearances in this case.

 DLA Piper further delayed in responding to all of Mayer Brown’s letters requesting information

 about DLA Piper’s compliance with the model rules, slowly trickling in bit and pieces of

 information responsive to Mayer Brown’s inquires with each subsequent letter. But most notably,

 DLA Piper did not promptly order even the most cursory search of Mr. Park’s files, and indeed his

 files were not searched for Maxell documents until October 8. Opp. at 5. Maxell first became aware

 of its highly confidential and privileged documents at DLA Piper on October 14. Mot. at Ex. J.

 DLA Piper’s suggestion that Maxell should have prematurely filed this motion or raised this issue

 with the Court at the dispositive motions hearing (before Maxell knew that DLA Piper had actual

 Maxell highly confidential and attorney-client privileged documents in its possession and before

 DLA Piper had provided Maxell with sufficient evidence on which to base its motion) is absurd.

 V.     Disqualifying DLA Piper Would Not Be Highly Prejudicial to Apple

        DLA Piper asserts that disqualification would force Apple to “retain new lead counsel, who

 then would need to review nearly two years of filings, depositions, and written discovery.” Opp.

 at 14. But O’Melveny & Myers LLP is still Apple’s co-counsel of record and lead the entire matter

 for nearly two years without DLA Piper’s involvement until recently. While DLA Piper states that

 “the O’Melveny firm has not been meaningfully involved in trial preparation” (Opp. at 14),

 O’Melveny was Apple’s primary litigation counsel since the inception and throughout all

 substantive portions of this case, handling all discovery, expert reports, depositions, and summary

 judgment and Daubert motions. It would not, as DLA Piper suggests, be a substantial undertaking

 for O’Melveny to get up to speed on what has happened in such a short period of time.

 VI.    CONCLUSION

        In view of all the facts, Maxell requests that the Court grant the relief requested in its

 Motion.



                                                 5
Case 5:19-cv-00036-RWS Document 580 Filed 11/11/20 Page 7 of 9 PageID #: 30786




 Dated: November 11, 2020             By: /s/ Jamie B. Beaber
                                         Geoff Culbertson
                                         Kelly Tidwell
                                         Patton, Tidwell & Culbertson, LLP
                                         2800 Texas Boulevard (75503)
                                         Post Office Box 5398
                                         Texarkana, TX 75505-5398
                                         Telephone: (903) 792-7080
                                         Facsimile: (903) 792-8233
                                         gpc@texarkanalaw.com
                                         kbt@texarkanalaw.com

                                          Jamie B. Beaber
                                          Alan M. Grimaldi
                                          Kfir B. Levy
                                          James A. Fussell, III
                                          William J. Barrow
                                          Baldine B. Paul
                                          Tiffany A. Miller
                                          Michael L. Lindinger
                                          Saqib J. Siddiqui
                                          Bryan C. Nese
                                          Alison T. Gelsleichter
                                          Clark S. Bakewell
                                          MAYER BROWN LLP
                                          1999 K Street, NW
                                          Washington, DC 20006
                                          Telephone: (202) 263-3000
                                          Facsimile: (202) 263-3300
                                          jbeaber@mayerbrown.com
                                          agrimaldi@mayerbrown.com
                                          klevy@mayerbrown.com
                                          jfussell@mayerbrown.com
                                          wbarrow@mayerbrown.com
                                          bpaul@mayerbrown.com
                                          tmiller@mayerbrown.com
                                          mlindinger@mayerbrown.com
                                          ssiddiqui@mayerbrown.com
                                          bnese@mayerbrown.com
                                          agelsleichter@mayerbrown.com
                                          cbakewell@mayerbrown.com

                                          Robert G. Pluta
                                          Amanda Streff Bonner
                                          MAYER BROWN LLP
                                          71 S. Wacker Drive




                                      6
Case 5:19-cv-00036-RWS Document 580 Filed 11/11/20 Page 8 of 9 PageID #: 30787




                                          Chicago, IL 60606
                                          (312) 782-0600
                                          rpluta@mayerbrown.com
                                          asbonner@mayerbrown.com

                                          Counsel for Plaintiff Maxell, Ltd.




                                      7
Case 5:19-cv-00036-RWS Document 580 Filed 11/11/20 Page 9 of 9 PageID #: 30788




                                CERTIFICATE OF SERVICE

         The undersigned certifies that all counsel of record who are deemed to have consented to
 electronic service are being served this 11th day of November, 2020, with a copy of this document
 via electronic mail pursuant to Local Rule CV-5(d).

                                                     /s/ Jamie B. Beaber
                                                     Jamie B. Beaber
